                                                                   cc: Fiscal



1               UNITED STATES DISTRICT COURT FOR THE
2                  CENTRAL DISTRICT OF CALIFORNIA

3                                        ) Case No. 5:19-CV-00645-JGB-SPx
4     UNITED STATES OF AMERICA,          )
                                         )
5                       PLAINTIFF,       ) [[PROPOSED]]
6                                        ) FINDINGS OF FACT AND
     v.                                  ) CONCLUSIONS OF LAW
7
                                         )
8    5 ACRES OF LAND, MORE OR LESS,      )
9    SITUATE IN SAN BERNARDINO           )
     COUNTY, CALIFORNIA; AND             )
10   ARTURO RAPHAEL BENITEZ; et al.,     )
11                                       )
                          DEFENDANTS. )
12
     __________________________________________________________________
13
14         Before the Court is the United States’ Unopposed Motion for a

15   Determination of Just Compensation and Title, Entry of Stipulation as to Just
16
     Compensation, and Entry of Judgment. The United States has recommended that
17
18   the Court find the title owner of the property, as of the date of taking, was Arturo
19
     Raphael Benitez. Documentary evidence and testimony was presented by the
20
21   United States in support of its motion at a hearing. Having considered the motion,
22   the Court makes the following findings of fact:
23
           1. The Court has subject matter jurisdiction over this action pursuant to 28
24
25            U.S.C. § 1358.
26
27
28

                                               1
1    2. This is an eminent domain action brought pursuant to 40 U.S.C. §§ 3113
2
        and 3114 to acquire 5 acres of land, more or less, in San Bernardino
3
4       County, California.
5    3. As evidenced by a Grant Deed, recorded on December 29, 2005, as
6
        Document No. 2005-0987068 of San Bernardino records, Exhibit A to
7
8       the Memorandum in Support of Motion for a Determination of Just
9
        Compensation and Title, Entry of Stipulation as to Just Compensation,
10
11      and Entry of Judgment, Arturo Raphael Benitez is the owner of the
12
        subject to this condemnation proceeding (the “Subject Property”).
13
14   4. Other parties who have or may claim an interest in the parcels are as

15      follows:
16
           a. Esther Benitez
17
18         b. San Bernardino County Auditor-Controller/Treasurer/Tax
19
              Collector, Taxing Authority
20
21   5. The United States negotiated with Arturo Raphael Benitez and Esther
22      Benitez and came to an agreement that just compensation for the Subject
23
        Property is $20,028.19.
24
25   6. The United States filed this action to acquire the Subject Property,
26
        thereby clearing title and allowing payment to the.
27
28

                                        2
1          7. Arturo Raphael Benitez and Esther Benitez waived service of process.
2
              Dkt. Nos. 12-13.
3
4          8. San Bernardino County Auditor-Controller/Treasurer/Tax Collector,
5             Taxing Authority waived serviced (Dkt. No. 8) and disclaimed any
6
              interest it may have in the property (Dkt. No. 10).
7
8          9. On July 18, 2019, the United States deposited $20,028.19 as estimated
9
              just compensation. Dkt. No. 17.
10
11         10.Service of process is complete.
12
     Based upon the foregoing findings of fact, the Court concludes:
13
14         1. The owner of the taken property, on the date of taking, was Arturo

15            Raphael Benitez.
16
           2. Title to the Subject Property transferred to the United States upon the
17
18            filing of the Declaration of Taking and the deposit of estimated just
19
              compensation, as provided by 40 U.S.C. § 3114(b).
20
21         3. The full just compensation payable by Plaintiff, United States of
22            America, for the taking of the property identified in the Complaint and
23
              Declaration of Taking (Dkt. Nos. 1 and 3) filed herein shall be the sum of
24
25            $20,028.19, inclusive of interest.
26
           4. Final Judgment will be entered against the United States in the sum of
27
28            $20,028.19 (said sum being full and just compensation) in full

                                                3
1       satisfaction of any and all claims of whatsoever nature against the United
2
        States by reason of the institution and prosecution of this action and the
3
4       taking of the said lands and all appurtenances thereunto.
5    5. That $20,028.19 is to be allocated to Arturo Raphael Benitez as full and
6
        just compensation for the Subject Property. The Clerk of the Court is to
7
8       draw a check and make the following distribution to the entitled owner
9
        whose address is known:
10
11   1. Arturo Raphael Benitez – $20,028.19, together with any apportioned
12
        interest accrued thereon while in the Registry of the Court, by check
13
14      made payable to Arturo Raphael Benitez, 26156 Coronada Drive,

15      Moreno Valley, CA 92555-1829.
16
17
18   It is SO ORDERED on this  day of -XO\ 2019.
19
20
21
                               JESUS
                               JESU
                                  US G. BERNAL
22
                               UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                        4
